     Case 2:18-cv-02900-KJM-KJN Document 63 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DELORES POLK, et al.,                            No. 2:18-cv-2900-KJM-KJN
12
                         Plaintiffs,
13                                                     ORDER
             v.
14
      BETTY YEE, et al.,
15
                         Defendants.
16

17

18                  On April 19, 2019, the court heard two motions to dismiss in this putative class

19   action based on 42 U.S.C. § 1983. See ECF Nos. 19 & 23. The motions were brought by

20   defendants Betty Yee, State Controller of California, and SEIU Local 2015 (“SEIU” or “Union”).

21   After hearing, the court submitted the motions. ECF No. 37. On August 24, 2020, the court

22   granted defendants’ motions to dismiss with leave to amend claims one and two, subject to the

23   pleading requirements of Federal Rule of Procedure 11. See generally Order, ECF No. 60. One

24   month later, plaintiffs have requested the court issue an appealable final judgment, noting they do

25   not intend to amend their First Amended Complaint, but rather intend to appeal its dismissal.

26   ECF No. 62, at 2.

27                  The court having considered plaintiffs’ request, heard all persons properly

28   appearing and requesting to be heard, read and considered the motions to dismiss and supporting
                                                       1
     Case 2:18-cv-02900-KJM-KJN Document 63 Filed 10/14/20 Page 2 of 2


 1   papers, finds good cause appearing to issue a final judgment. See Edwards v. Marin Park, Inc.,
 2   356 F.3d 1058, 1064 (9th Cir. 2004) (holding district court should enter final judgment
 3   dismissing all claims with prejudice and allow case in similar posture to go up on appeal).
 4                  Accordingly, the court DISMISSES all of plaintiffs’ claims with prejudice and
 5   ORDERS that the Clerk of Court ENTER FINAL JUDGMENT in this action.
 6                  This order resolves ECF No. 62.
 7                  IT IS SO ORDERED.
 8   DATED: October 14, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
